While the deceased was sitting in his home at night writing a letter, he was shot by the appellant through the window without warning. This unexplained would be murder. The explanation tendered is that appellant had obtained a letter written by his wife from which he believed that deceased had been guilty of insulting conduct to the wife of appellant; that because of this letter and belief, he sought the deceased and killed him upon the first sight of him; that the shots were fired under the influence of passion engendered by the letter which rendered him incapable of cool reflection. If this explanation was true, appellant's offense was not murder but was manslaughter. Penal Code, Art. 1129. Appellant claimed that the letter was written by his wife. After she denied it, he killed the deceased, and according to his admission on the trial, his confidence in her virtue was not shaken. Under these facts, it was not for the court to decide that the appellant believed that the letter was written by his wife. The jury, under the statute, was made the judge of the truth of appellant's testimony, and the law demanded that they, under a proper charge, weigh it in the light of the surrounding facts.
Appellant claimed that he shot the deceased at the first meeting. There was some evidence to the contrary, but assuming that he believed that his wife wrote the letter, that it was intended for the deceased, and that appellant killed the deceased the first time he met him after the letter was read, the state of his mind was still a matter which the jury and not the court must determine. According to appellant's testimony, he read the letter about noon. He had never seen any improper conduct of deceased toward his wife. She disclaimed writing the letter. He still had faith in her, but he said: "I had formed my plan before I got home." He stayed at home for two hours; hunted for and found his gun. He procured from Fulsom *Page 469 
two buckshot shells. These, according to Fulsom, appellant said he wanted to kill a hawk. He said: "When I did not find Richardson on the trip in the afternoon, I determined to wait until night." He took his family to the home of his brother to spend the night, having previously passed the home of deceased without stopping. On entering his brother's house, appellant left his gun in an outhouse. He got his gun and went straight to the home of the deceased and shot him. He then went back to his brother's home and told him that he had killed a man "because heruined my home."
It is not the adequate cause alone which reduces the grade of homicide, but passion must result therefrom, which renders the mind incapable of cool reflection. Eanes v. State, 10 Tex. Crim. 421; Halliburton v. State, 32 Tex.Crim. Rep.; Branch's Ann. Tex. Penal Code, Sec. 2029 and cases cited.
The records of this court furnish some instances in which the evidence of adequate cause, the requisite passion and the slaying upon the first meeting, was conclusive to a degree which excluded every other theory and rendered it incumbent upon this court to refuse to sanction the verdict of murder. See Doss v. State,43 Tex. Crim. 551; Stewart v. State, 52 Tex. Crim. 284. These are exceptional cases, contrary to the general rule, which commits to the jury the decision of the state of mind in which the fatal shots were fired or the fatal blows were struck. The testimony of one accused of crime to a state of facts exculpating him or mitigating the offense is not conclusive against the State, especially where there are circumstances tending to contradict its truth. Under the statute, the jury is called upon to determine whether the alleged insulting conduct was the real cause of the killing. Penal Code, Art. 1135. Appellant told his brother that he had killed a man because he had "ruined his home." In his testimony, he asserts absolute confidence in the virtue of his wife. The letter to which he testified was signed: "From Myra to James." If she wrote the letter, it bears unmistakable evidence of her infidelity to the appellant and of affection for someone else. It did not name the deceased and was not addressed to him. Considering the letter, apparently his belief in his wife's purity and his statement that he killed the deceased because he had ruined his home are contradictory, especially so in view of his own statement that his wife denied writing the letter. The deliberation revealed by his testimony concerning his preparations for committing the homicide and the calmness with which he apparently selected the time, place and weapon used, are circumstances not to be ignored by the jury nor by this court, when it is called upon to declare that there was no evidence upon which the jury might reject appellant's theory that he killed the deceased because of the letter and that at the time he did so, his mind was thereby rendered incapable of cool reflection. On the facts, so far as it illustrates the legal question involved, the case of Davis v. State, 70 Tex.Crim. Rep., is quite *Page 470 
similar, in which case Presiding Judge Davidson wrote the opinion, stating that the parties had been friendly; that it might be safely stated from the record that the insulting conduct of the deceased was the cause of the trouble. We quote from the opinion thus:
"In this case there seems to be no question from the facts that the insult to the wife occurred, and that it was the cause and only cause which led to the killing. None other is shown or sought to be shown except such insulting language used by deceased to appellant's wife. If his mind was agitated and aroused it would be manslaughter; if not so aroused, murder in the second degree would be an issue. Under the authorities above cited we are of opinion that the court did not err in submitting murder in the second degree."
This decision is harmonious with others, and apparently with the ruling of the trial court and this court.
The other matters presented originally are reiterated in the motion for rehearing. They have been re-examined in the light of the motion, but we are constrained to the view that they have been properly disposed of. The motion for rehearing is therefore overruled.
Overruled.